Dismissed; Opinion Filed January 23, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00720-CV

 UNITED TECHNOLOGIES CORPORATION, PRATT & WHITNEY DIVISION D/B/A
     PRATT & WHITNEY COMMERCIAL SERVICEABLE ASSETS, Appellant
                                V.
     AERREACH AERO SPACE SOLUTIONS, LLC AND ROBERT V. HOGAN,
    INDIVIDUALLY AND DERIVATIVELY ON BEHALF OF TURBINE ASSET
                      HOLDINGS, LLC, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-16-07714-M

                            MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Schenck
                                   Opinion by Justice Myers
       Before the Court is the parties’ joint motion for dismissal of this appeal, filed January 4,

2018. The parties inform the Court that they have settled. Pursuant to Texas Rule of Appellate

Procedure 42.1(a), we grant the motion and dismiss this appeal.




                                                   /Lana Myers/
                                                   LANA MYERS
170720F.P05                                        JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

UNITED TECHNOLOGIES                                On Appeal from the 298th Judicial District
CORPORATION, PRATT & WHITNEY                       Court, Dallas County, Texas
DIVISION D/B/A PRATT & WHITNEY                     Trial Court Cause No. DC-16-07714-M.
COMMERCIAL SERVICEABLE ASSETS,                     Opinion delivered by Justice Myers. Justices
Appellant                                          Bridges and Schenck participating.

No. 05-17-00720-CV         V.

AERREACH AERO SPACE SOLUTIONS,
LLC AND ROBERT V. HOGAN,
INDIVIDUALLY AND DERIVATIVELY
ON BEHALF OF TURBINE ASSET
HOLDINGS, LLC, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 23rd day of January, 2018.




                                             –2–